*319OPINION

Per Curiam:

This is an appeal from an order dismissing the appellant’s petition for a writ of habeas corpus. That petition alleged that the appellant’s restraint was unlawful because the magistrate granted the State’s motion for a continuance of a scheduled preliminary examination. The thrust of the habeas petition was that the prosecutor’s affidavit filed in support of his motion failed to show good cause for a continuance as required by DCR 21 and Hill v. Sheriff, 85 Nev. 234, 452 P.2d 918 (1969).
Neither the motion for the continuance nor the supporting affidavit have been made a part of the record on appeal. Without benefit of the affidavit, we are not able to determine whether the requirements of DCR 21 were met. The magistrate found that good cause for a continuance had been shown. Upon the record before us, we cannot fault that finding or the district court’s order dismissing the habeas petition. Jasper v. Sheriff, Clark County, 88 Nev. 16, 492 P.2d 1305 (1972).
Affirmed.